Citation Nr: 1702482	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1954 until December 1955.  The Veteran passed away in May 2008, and the appellant is his surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.

This case was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA paperless claims processing system.  Virtual VA contains the following relevant documents that are not included in the Veteran's paper claims file:  the appellant's July 2012 claim to reopen and revocation of Disabled American Veterans as the representative in this case; the March 2013 rating decision; the appellant's July 2013 notice of disagreement; and a March 2014 statement of the case.


FINDINGS OF FACT

1.  An unappealed November 2010 Board decision denied service connection for the cause of the Veteran's death.

2.  The evidence associated with the file after the November 2010 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The evidence is in equipoise regarding whether the Veteran's service-connected mood disorder aided or lent assistance to the production of the Veteran's death.

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the appellant with her claim of entitlement to service connection for the cause of the Veteran's death are moot.  

New and Material Evidence and Dependency and Indemnity Compensation

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's service-connected mood disorder, evaluated as 100 percent disabling at the time of the Veteran's death, was a contributing cause in his death.  This claim was previously denied in an August 2008 rating decision, and again in a November 2010 Board decision.  In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused death, or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

A service-connected disability will be considered as the principal (primary) cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, the evidence must show that it contributed substantially or materially to cause death; that it combined with another disability to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      1.  New and Material Evidence Analysis

An August 2008 rating decision denied entitlement to service connection for the cause of the Veteran's death on the grounds that the service-connected mood disorder was not etiologically related to his cause of death.  The appellant appealed that decision to the Board.  A November 2010 Board decision also denied service connection for the cause of the Veteran's death on the grounds that the medical evidence did not show that the service-connected mood disorder substantially or materially contributed to the Veteran's death.  The appellant did not appeal that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The November 2010 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the November 2010 decision includes: 1) the Veteran's death certificate listing the immediate cause of death as myocardial infarction, with mood disorder/failure to thrive, diabetes, and congestive heart failure listed as significant conditions that contributed to death; 2) the Veteran's service treatment records; 3) private hospitalization reports from St. Edward Mercy Medical Center dated April 2008 to the day prior to the Veteran's death showing treatment for pneumonia, congestive heart failure, and uncontrolled diabetes; 4) July 2008 and December 2008 VA medical opinions that the Veteran's mood disorder did not contribute to his death; 5) a May 2009 opinion from a private doctor that anxiety and stress can lead to significant exacerbations of angina, congestive heart failure, or diabetes; 6) and the appellant's November 2009 hearing testimony in which she reported that the Veteran experienced severe anxiety attacks up to the day of his death and was in a state of elevated stress the day he died.  In the November 2010 decision, the Board noted that the May 2009 private opinion failed to provide an opinion as to whether in this Veteran's particular case his mood disorder was etiologically related to his death.

The relevant evidence submitted after the November 2010 decision includes: 
1) a September 2012 private medical opinion that the Veteran's posttraumatic stress disorder (PTSD) at least as likely as not contributed to his cardiovascular disease; and 2) an October 2016 VA expert medical opinion that it was more likely than not that the Veteran's mood disorder with depression aided or lent assistance to the production of death.

The Board finds that new and material evidence has been presented.  The December 2015 and October 2016 VA medical opinions are new because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim; specifically evidence of a causal relationship between the Veteran's service-connected mood disorder and his death.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.   

      2.  Dependency and Indemnity Compensation

As noted above, the Veteran's death certificate lists mood disorder as a condition that led to the Veteran's cause of death, congestive heart failure as the underlying cause of death, and myocardial infarction as the immediate cause of death.  At the time of his death, he was service-connected at 100 percent for mood disorder.

February 2008 VA neuropsychological testing was significant for moderately severe cerebral dysfunction.  The April 2008 hospital reports from St. Edward Mercy Medical Center show that the Veteran was admitted after being found unresponsive in his bed.  The Veteran's wife reported that he had been experiencing severe psychiatric symptoms previously.  Those records noted that the Veteran had a mental health history of Alzheimer's Dementia.  

In June 2008, a VA examiner opined that the Veteran's mood disorder did not contribute to his death.  In support of that opinion, the examiner stated that the mood disorder was "fairly compensated and was not exacerbating," and therefore did not cause the Veteran's pneumonia or coronary artery disease.  In a December 2008 addendum, the examiner essentially restated this same opinion to answer the question of whether the Veteran's myocardial infarction was due to his service-connected mood disorder.  This opinion is not accorded probative value as it addresses whether the Veteran's service-connected mood disorder caused pneumonia or coronary artery disease, but did not address the appellant's contention that the mood disorder was a contributory cause of death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

The May 2009 private medical statement from Dr. D.S. acknowledged that the Veteran had a history of anxiety and insomnia related to bipolar disorder.  The physician stated that it was well documented in the medical literature that anxiety and stress can lead to exacerbations of angina, congestive heart failure, diabetes, and stress ulcers.  This opinion is not accorded probative value as it is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide nexus evidence).

At a November 2009 videoconference hearing, the appellant testified that the Veteran had high levels of stress, anxiety and anger.  She further testified that the Veteran's anxiety and stress was exacerbated during his April 2008 hospitalization.

An August 2012 medical statement from Dr. J.F. referenced multiple medical articles discussing complications of mental health diagnoses associated with cardiovascular risk factors.  Dr. J.F. stated that based on the medical literature, it was at least as likely as not that PTSD could contribute to the Veteran's cardiovascular disease.  The Board notes that Dr. J.F. did not review the Veteran's death certificate, and the opinion itself is speculative and it is thus not accorded probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Bloom, 12 Vet. App. at 186-87.

A February 2013 VA medical opinion clarified that the Veteran did not have a PTSD diagnosis, and concluded that the Veteran's service-connected mood disorder did not cause him to have coronary artery disease and the resulting myocardial infarction.  The examiner noted that the Veteran had severe and increasing mood disorder with depression and personality disorders, however the examiner reasoned that the Veteran had multiple, non-psychiatric risk factors that caused his death.  The examiner also commented that if the Veteran's psychiatric disabilities were a prominent risk factor for his coronary artery disease, then the Veteran's psychiatric disabilities were related to post-service events and not related to his military service.  The Board notes that this opinion is not accorded probative value as it incorrectly focuses not on the appellant's contentions, but on whether the severity of the Veteran's mood disorder symptoms were related to service, and whether the Veteran's mood disorder caused his coronary artery disease.  See Stefl, 21 Vet. App. at 123-24.

A December 2013 VA examiner opined that it was unlikely that the service-connected mood disorder caused or substantially contributed to his death or alternatively, that the mood disorder caused or aggravated beyond the normal progression the Veteran's heart disease or risk factors for heart disease.  The examiner stated that there was no language in the Diagnostic and Statistical Manuals for Mental Disorders (DSM-IV and V) indicated that a mental illness causes a known medical illness.  Moreover, the examiner stated that the Veteran's elevated distress prior to death was acute and not a causative agent in death.  The Board notes that this opinion erroneously focuses on whether the psychiatric symptoms actually caused the heart disease and thus it is no accorded probative value.  See Stefl, 21 Vet. App. at 123-24.

In light of the multiple inadequate medical opinions of record, in October 2015 the Board requested an expert medical opinion from a cardiologist as to whether it was at least as likely as not that the Veteran's service-connected mood disorder (1) caused or contributed substantially or materially to the Veteran's death; (2) combined to cause death or; (3) aided or lent assistance to the production of death.  

In December 2015, a VA psychiatrist opined that the mood symptoms observed prior to the Veteran's death were the result of dementia and not the Veteran's mood disorder.  Thus, it was unlikely that the Veteran's service-connected mood disorder was etiologically related to the Veteran's death.  In support of that opinion, the psychiatrist noted that three months prior to his death, the Veteran underwent extensive neuropsychological testing that revealed "generalized, non-specific cerebral dysfunction," and did not note any manifestations of a mood disorder.  The examiner further noted that there were no documented reports of behavioral disturbances in the time preceding his death.  

In October 2016, a VA cardiologist opined that it was more likely than not that the Veteran's mood disorder aided or lent assistance to the production of death.  In support of that opinion, the cardiologist noted that the Veteran's mood disorder diagnosis indicated that the Veteran also suffered from a degree of depression, and had chronic ischemic heart disease.  The examiner then explained that in patients with chronic ischemic heart disease or heart failure, the most common cause of sudden cardiac arrest was ventricular fibrillation.  Further, the examiner stated that symptoms of severe depression predict shocks for ventricular fibrillation in ischemic heart disease patients, thus suggesting a link between the presence of moderate to severe depression and the incidence of ventricular fibrillation.  

Based on the competing December 2015 and October 2016 expert medical opinions of record, the Board finds that the evidence for and against the appellant's claim is in relative equipoise as both opinions were provided upon a review of the record and provided non-speculative opinions with clear supporting explanations.  Reasonable doubt must be resolved in the appellant's favor; therefore the criteria for service connection for the cause of the Veteran's death are met. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


